F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           June 17, 2005
                                TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 MARLON D. JACKSON,
              Petitioner-Appellant.                       No. 05-3037
 v.                                                   (04-CV-3331-SAC)
 RAY ROBERTS, Warden, El Dorado                           (D. Kansas)
 Correctional Facility, and
 ATTORNEY GENERAL OF
 KANSAS,
              Respondents-Appellees.


                                      ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Petitioner was convicted

by jury of first-degree felony-murder. Petitioner’s subsequent appeal to the

Supreme Court of Kansas was denied and his conviction was upheld. Petitioner

then filed a § 2254 petition for habeas corpus relief with the United States

District Court for the District of Kansas. In that petition, Petitioner alleged
constitutional error in his state court conviction.

      The district court dismissed the petition as time barred under AEDPA’s

one-year statute of limitations. The district court also declined to grant Petitioner

a certificate of appealability. Petitioner has renewed his request for a certificate

of appealability with this court. The issues he raises on appeal are identical to

those brought before the district court.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal citations and quotations omitted). When a habeas petition is

denied by the district court for procedural reasons, as is the case here, Petitioner

must clear the added hurdle of showing “that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s filing raises an issue which meets our standards for the grant of a

certificate of appealability. For substantially the same reasons as set forth by the


                                           -2-
district court in its December 17, 2004 Order, we cannot say that it is “debatable

whether the district court was correct in its procedural ruling.” Id.

      We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-